Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.

Allowable Subject Matter
Claims 1-2, 4-10, 12-18, and 20 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and corresponding email with Attorney Yalei Sun on 2/2/22.
The application has been amended as follows: 
(Currently Amended) A seed group spreading method using machine learning models performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, comprising:
obtaining, from candidate users of a database, a seed group and information corresponding to the seed group, and using the seed group as a positive sample set, the positive sample set comprising a plurality of positive samples, the seed group comprising a plurality of seed users, one seed user being corresponding to one positive sample, and the information corresponding to the seed group comprising a positive sample feature corresponding to each seed user;
obtaining a non-seed group and information corresponding to the non-seed group, and using the non-seed group as a negative sample set, the negative sample set comprising a plurality of negative samples, the non-seed group comprising a plurality of non-seed users, one non-seed user being corresponding to one negative sample, and the information corresponding to the non-seed group comprising a negative sample feature corresponding to each non-seed user;
obtaining a positive sample feature of the positive sample from the database, transforming the positive sample feature into a positive feature vector by a feature transforming submodule of the computing device, and matching and concatenating the positive sample with the corresponding positive feature vector, to form a positive sample feature vector; 
obtaining a negative sample feature of the negative sample from the database, transforming the negative sample feature into a negative feature vector by the feature transforming submodule of the computing device, and matching and concatenating the negative sample with the corresponding negative feature vector, to form a negative sample feature vector;
obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector by calculating a weighted sum of sample feature values based on a target group index (TGI), an information gain (IG), and a logistic regression (LR) model according to A*TGI+B*IG+C*(LR-0.5), wherein A, B, and C are coefficients in the weighted sum, and performing feature re-sorting on the weighted sum to obtain the target sample feature;
sending the target sample feature set to a machine learning spreading model trained from the target sample feature set, and feedback information of a decision end; and
spreading the seed group by adding one or more candidate users to the seed group, the candidate users having one or more features similar to the seed group according to a prediction from the target sample feature set by the machine learning spreading model;
wherein the TGI represents a ratio of a proportion of users having a feature in the seed group, versus a proportion of users having the feature in the candidate users.
(Previously Presented) The method according to claim 1, where the obtaining the non-seed group and information corresponding to the non-seed group, and using the non-seed group as the negative sample set comprises:
excluding the seed group in the candidate users to obtain non-seed candidate users;
selecting a group having the same quantity of users as the seed group from the non-seed candidate users as a non-seed group; and
using the non-seed group as a negative sample set.
(Canceled) 
(Previously Presented) The method according to claim 1, wherein the obtaining the target sample feature set from the positive sample feature vector and the negative sample feature vector according to the weighted sum of the sample feature values based on the TGI, the IG, and the LR model comprises:
obtaining a first target sample feature set obtained through calculation based on the TGI, a second target sample feature set obtained through calculation based on the IG, and a third target sample feature set obtained based on the LR model; 

performing feature re-sorting on the first target sample feature set, the second target sample feature set, and the third target sample feature set, to obtain the target sample feature.
(Previously Presented) The method according to claim 4, wherein the obtaining the first target sample feature set obtained through calculation based on the TGI comprises:
calculating TGIs of sample features of the positive samples; and
selecting a first quantity of sample features with a maximum TGI as the first target sample feature set.
(Previously Presented) The method according to claim 4, wherein the obtaining the second target sample feature set obtained through calculation based on the IG comprises:
calculating IGs of sample features of the positive samples and the negative samples; and
selecting a second quantity of sample features with a maximum IG as the second target sample feature set.
(Previously Presented) The method according to claim 4, wherein the obtaining the third target sample feature set obtained based on the LR model comprises:
training LR models based on the positive samples and the negative samples;
calculating weights of the sample features in the positive samples by using the LR models; and
selecting a third quantity of sample features with a maximum weight as the third target sample feature set.
(Original) The method according to claim 1, wherein the spreading the seed group comprises:

predicting the candidate users by using the spreading model, to obtain a prediction result; and
obtaining a spreading group according to the prediction result.
(Currently Amended) A server comprising: one or more processors, memory, and a plurality of machine readable instructions stored in the memory, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the server to perform the following operations using machine learning models:
obtaining, from candidate users of a database, a seed group and information corresponding to the seed group, and using the seed group as a positive sample set, the positive sample set comprising a plurality of positive samples, the seed group comprising a plurality of seed users, one seed user being corresponding to one positive sample, and the information corresponding to the seed group comprising a positive sample feature corresponding to each seed user;
obtaining a non-seed group and information corresponding to the non-seed group, and using the non-seed group as a negative sample set, the negative sample set comprising a plurality of negative samples, the non-seed group comprising a plurality of non-seed users, one non-seed user being corresponding to one negative sample, and the information corresponding to the non-seed group comprising a negative sample feature corresponding to each non-seed user;
obtaining a positive sample feature of the positive sample from the database, transforming the positive sample feature into a positive feature vector by a feature transforming submodule of the computing device, and matching and concatenating the positive sample with the corresponding positive feature vector, to form a positive sample feature vector; 
obtaining a negative sample feature of the negative sample from the database, transforming the negative sample feature into a negative feature vector by the feature transforming submodule of the computing device, and matching and concatenating the negative sample with the corresponding negative feature vector, to form a negative sample feature vector;
by calculating a weighted sum of sample feature values based on a target group index (TGI), an information gain (IG), and a logistic regression (LR) model according to A*TGI+B*IG+C*(LR-0.5), wherein A, B, and C are coefficients in the weighted sum, and performing feature re-sorting on the weighted sum to obtain the target sample feature;
sending the target sample feature set to a machine learning spreading model trained from the target sample feature set, and feedback information of a decision end; and
spreading the seed group by adding one or more candidate users to the seed group, the candidate users having one or more features similar to the seed group according to a prediction from the target sample feature set by the machine learning spreading model;
wherein the TGI represents a ratio of a proportion of users having a feature in the seed group, versus a proportion of users having the feature in the candidate users.
(Previously Presented) The server according to claim 9, where the obtaining the non-seed group and information corresponding to the non-seed group, and using the non-seed group as the negative sample set comprises:
excluding the seed group in the candidate users to obtain non-seed candidate users;
selecting a group having the same quantity of users as the seed group from the non-seed candidate users as a non-seed group; and
using the non-seed group as a negative sample set.
(Canceled) 
(Previously Presented) The server according to claim 9, wherein the obtaining the target sample feature set from the positive sample feature vector and the negative sample feature vector according to the weighted sum of the sample feature values based on the TGI, the IG, and the LR model comprises:

calculating the weighted sum of the sample feature values based on the TGI, the IG and the LR model for each feature of the first, the second and the third target sample feature set; and
performing feature re-sorting on the first target sample feature set, the second target sample feature set, and the third target sample feature set, to obtain the target sample feature.
(Previously Presented) The server according to claim 12, wherein the obtaining the first target sample feature set obtained through calculation based on the TGI comprises:
calculating TGIs of sample features of the positive samples; and
selecting a first quantity of sample features with a maximum TGI as the first target sample feature set.
(Previously Presented) The server according to claim 12, wherein the obtaining the second target sample feature set obtained through calculation based on the IG comprises:
calculating IGs of sample features of the positive samples and the negative samples; and
selecting a second quantity of sample features with a maximum IG as the second target sample feature set.
(Previously Presented) The server according to claim 12, wherein the obtaining the third target sample feature set obtained based on the LR model comprises:
training LR models based on the positive samples and the negative samples;
calculating weights of the sample features in the positive samples by using the LR models; and
selecting a third quantity of sample features with a maximum weight as the third target sample feature set.
(Original) The server according to claim 9, wherein the spreading the seed group comprises:
training the positive sample set and the negative sample set, to obtain a spreading model;
predicting the candidate users by using the spreading model, to obtain a prediction result; and
obtaining a spreading group according to the prediction result.
(Currently Amended) A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a server having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the server to perform a plurality of operations using machine learning models including:
obtaining, from candidate users of a database, a seed group and information corresponding to the seed group, and using the seed group as a positive sample set, the positive sample set comprising a plurality of positive samples, the seed group comprising a plurality of seed users, one seed user being corresponding to one positive sample, and the information corresponding to the seed group comprising a positive sample feature corresponding to each seed user;
obtaining a non-seed group and information corresponding to the non-seed group, and using the non-seed group as a negative sample set, the negative sample set comprising a plurality of negative samples, the non-seed group comprising a plurality of non-seed users, one non-seed user being corresponding to one negative sample, and the information corresponding to the non-seed group comprising a negative sample feature corresponding to each non-seed user;
obtaining a positive sample feature of the positive sample from the database, transforming the positive sample feature into a positive feature vector by a feature transforming submodule of the computing device, and matching and concatenating the positive sample with the corresponding positive feature vector, to form a positive sample feature vector; 
obtaining a negative sample feature of the negative sample from the database, transforming the negative sample feature into a negative feature vector by the feature 
obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector by calculating a weighted sum of sample feature values based on a target group index (TGI), an information gain (IG), and a logistic regression (LR) model according to A*TGI+B*IG+C*(LR-0.5), wherein A, B, and C are coefficients in the weighted sum, and performing feature re-sorting on the weighted sum to obtain the target sample feature;
sending the target sample feature set to a machine learning spreading model trained from the target sample feature set, and feedback information of a decision end; and
spreading the seed group by adding one or more candidate users to the seed group, the candidate users having one or more features similar to the seed group according to a prediction from the target sample feature set by the machine learning spreading model;
wherein the TGI represents a ratio of a proportion of users having a feature in the seed group, versus a proportion of users having the feature in the candidate users.
(Previously Presented) The non-transitory computer readable storage medium according to claim 17, where the obtaining the non-seed group and information corresponding to the non-seed group, and using the non-seed group as the negative sample set comprises:
excluding the seed group in the candidate users to obtain non-seed candidate users;
selecting a group having the same quantity of users as the seed group from the non-seed candidate users as a non-seed group; and
using the non-seed group as a negative sample set.
(Canceled) 
(Previously Presented) The non-transitory computer readable storage medium according to claim 17, wherein the obtaining the target sample feature set from the positive sample feature vector and the negative sample feature vector according to the weighted sum of the sample feature values based on the TGI, the IG, and the LR model comprises:
obtaining a first target sample feature set obtained through calculation based on the TGI, a second target sample feature set obtained through calculation based on the IG, and a third target sample feature set obtained based on the LR model; 
calculating the weighted sum of the sample feature values based on the TGI, the IG and the LR model for each feature of the first, the second and the third target sample feature set; and
performing feature re-sorting on the first target sample feature set, the second target sample feature set, and the third target sample feature set, to obtain the target sample feature.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-2, 4-10, 12-18, and 20 are allowed for the reasons argues by Applicant in the remarks filed 11/29/21. The prior art of record that was found and cited comprised the following reference(s):
U.S Pat. Pub. No. 20150317651 A1 ‘Barker’
U.S Pat. Pub. No. 20140019240 A1 ‘Zhou’
U.S Pat. Pub. No. 20160379268 A1 ‘Song’
U.S Pat. Pub. No. 20120192214 A1 ‘Hunn’
	Barker is primarily directed to a method to perform contextual marketing based in part on transactional behavioral data. However, Barker is silent to obtaining a target 
	Applicant argued on page 12 of the provided remarks that, “Barker, Zhou, Song, and Hunn, alone or in combination, does not disclose “obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector according to a weighted sum of sample feature values based on a target group index (TGI), an information gain (IG), and a logistic regression (LR) model” recited in the amended claim 1.” Examiner acknowledges that the amended limitations, specifically the weighted sum equation of sample feature values, overcome the prior art on record. An updated search yielded no prior art references that would reasonably anticipate or render obvious the claimed invention. Additionally regarding the weighted sum equation, the updated search yielded no prior art references that would reasonably anticipate or render obvious the claimed equation, particularly in the context of the claim as a whole. None of the prior art recorded, either taken by itself or in combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        /SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683